UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1927


THOMAS RAYMOND FIRRIOLO,

                    Plaintiff - Appellant,

             v.

SOUTH CAROLINA LAW ENFORCEMENT DIVISION, State of South Carolina,
Employees, et al.; LIEUTENANT ELIZABETH CORLEY, (SLED) South Carolina
Law Enforcement Division, State of South Carolina; MARK KEEL, Chief of
(S.L.E.D.), Law Enforcement Division, State of South Carolina; PAUL GRANT,
Assistant Chief, South Carolina Law Enforcement Division, State of South Carolina;
CITY OF GREENVILLE, Employees; MR. BRAD RICE; MR. JEFF BOWEN; MR.
GARY FENELL; MS. JODIE DUDASH; MR. BOBBIE SKINNER; MS. CYNTHA
VILARDO; MS. TOMMY, of Greenville Cares (Jane Doe),

                    Defendants - Appellees.


Appeal from the United States District Court for the District of South Carolina, at
Columbia. Shiva Vafai Hodges, Magistrate Judge. (3:17-cv-03319-DCC-SVH)


Submitted: December 3, 2019                                 Decided: December 20, 2019


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Raymond Firriolo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas Raymond Firriolo seeks to appeal the magistrate judge’s order directing

him to file an amended complaint and denying as moot his previous request for an

extension of time. This court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

The order Firriolo seeks to appeal is neither a final order nor an appealable interlocutory

or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction.      We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              DISMISSED




                                            2